Citation Nr: 1410903	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left ankle disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut that declined to reopen the Veteran's claim.


FINDINGS OF FACT

1.  In a June 2005 rating decision and letter, the RO denied the Veteran's claim of service connection for left ankle disability and notified him of the determination and of his appellate rights, but he did not appeal and the decision became final. 

2.  The evidence received since the June 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence clearly and unmistakably shows that the Veteran's residuals of fracture of the left medial malleolus with malunion pre-existed service.

4.  The evidence does not clearly and unmistakably show that the Veteran's residuals of fracture of the left medial malleolus with malunion was not aggravated by such service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service connection for left ankle disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Residuals of fracture of the left medial malleolus with malunion were incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2005 rating decision, the RO denied the Veteran's claim for service connection.  He did not file a notice of disagreement (NOD) with this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1105 (2013).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2002).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's June 2011 NOD contained a competent statement not previously submitted to agency decisionmakers that raises a reasonable possibility of substantiating the claim and is therefore new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claim of entitlement to service connection for a left ankle disability for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection may be established for disability resulting from personal injury suffered in the line of duty, or for aggravation of a pre-existing injury suffered in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No left ankle disability or symptoms were noted at entrance into service.  In May 1977, a medical board report stated that the "physical disability was neither incurred in, nor aggravated by" service.  However, the Veteran has consistently and credibly reported that his left ankle symptoms worsened during and after service.  Moreover, the Veteran's June 1977 separation examination noted a fracture of the left medial malleolus with malunion that was not noted on entrance.  Post-service treatment records show chronic left ankle pain and current diagnoses including: retinaculum tear resulting in lateral subluxation of the peroneous brevis and longus tendons, nonunion of medial malleolus fracture, lateral tears in the anterior talofibular ligament and calcaneofibular ligaments, "ankle arthritis secondary to old ankle fracture," and lateral ankle impingement.  

Thus, the medical evidence does not clearly and unmistakably reflect that the condition was not aggravated by such service.  As he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that it both existed prior to service and was not aggravated by service, and he currently suffers from residuals of fracture of the left medial malleolus with malunion, service connection is warranted.  


ORDER

New and material evidence to reopen claim of service connection left ankle disability for has been presented; to this extent, the appeal is granted.

Service connection for residuals of fracture of the left medial malleolus with malunion is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


